Citation Nr: 1212661	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for chloracne.  

3.  Entitlement to a rating in excess of 10 percent for hemorrhoids.  

4.  Entitlement to an effective date prior to April 8, 1999 for the award of a 10 percent rating for hemorrhoids.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The matter of entitlement to a waiver of recovery of overpayment of compensation benefits in the calculated amount of $26,451.00 is addressed in a separate decision of the Board.)  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration at the Travel Board hearing.  

An April 2011 rating decision denied the Veteran service connection for a heart disorder.  In May 2011 correspondence, the Veteran raised a claim of service connection (or entitlement to benefits under 38 U.S.C.A. § 1151) for loss of teeth (and other dental problems) as secondary to his VA treatment for cardiac disability.   It is unclear whether he wishes to appeal the April 2011 rating decision (and the matter of entitlement to compensation for a dental disability has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over such issues.  They are referred to the AOJ for clarification and any appropriate action.  

The matter of the rating for PTSD is decided herein.  The remaining issues are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.  


FINDING OF FACT

It is reasonably shown that throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is the PTSD shown to have been manifested by symptoms productive of total occupational and social impairment.  


CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the December 2005 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had service its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2007 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and an August 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in January 2005, July 2007, December 2010 (with addendum opinion in January 2011), and March 2011.  These examinations are reported in greater detail below and are adequate for rating purposes, as the reports of the examinations contain the information necessary for consideration of the applicable criteria.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

PTSD is rated under 38 C.F.R. § 4.130, Code 9411, which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex command; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 reflects that there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 41-50 reflects that there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 reflects that there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) (4th ed. 1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

On January 2005 VA psychiatric examination, the Veteran reported experiencing nightmares and flashbacks about his traumatic experiences in Vietnam.  He indicated that two or three times a week he wakes in a state of acute anxiety, fear and terror, screaming and yelling.  He related he is detached from people, isolated, and does not socialize.  His symptoms are triggered by seeing any construction equipment (e.g., bulldozer, piles of sand and rock).  He sees a psychiatrist and takes antidepressant medication.  He is single, and has a teenage son.  

On mental status examination, the Veteran was alert and well-oriented to time, place, and person.  He denied psychosis, delusions, hallucinations, or suicidal and homicidal ideation.  His mood was angry and depressed.  His affect was anxious.  His memory was intact, and his fund of knowledge was good.  His judgment was okay.  His awareness and insight into his mental problem was very limited.  The diagnosis was PTSD; a GAF score of 46 was assigned.  It was noted the Veteran was unable to work due to his PTSD symptoms.  

In a March 2005 letter Dr. M.E.W. opines that the Veteran suffers from PTSD and major depressive disorder (MDD) from his service in Vietnam.  She states he has intrusive recollections of Vietnam, nightmares, flashbacks, increased anxiety and psychological stress from exposure to external cues that symbolize Vietnam, depressed/anxious mood, decreased interest, sleep disturbance, poor concentration, hypervigilance, and irritability.  

A May 2005 VA PTSD initial evaluation treatment report notes the Veteran's PTSD symptoms included: intrusive distressing recollections; recurrent distressing dreams; intense psychological distress and physiological reactivity on exposure to cues; avoidance of thoughts, feelings, conservations, activities, places, and people that arouse recollections or are associated with his trauma experienced in Vietnam; markedly diminished interest in significant activities; feelings of detachment or estrangement from others; restricted range of affect; sense of foreshortened future; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  It was noted that the Veteran lost his older sister four years ago, and that he has a younger sister and brother, and maintains a good relationship with both.  He also has a teenage son and until recently had a good relationship with him.  

On mental status examination, the Veteran was moderately groomed, cooperative with moderate eye contact, and no unusual movements in behavior.  His speech was within normal limits, and his thought process was linear and goal directed.  He denied any hallucinations or delusions.  He was angry and irritable.  His affect was mood congruent.  His insight and judgment were fair.  The diagnoses were PTSD and Major Depression; the GAF score assigned was 55.  
A November 2005 VA treatment record notes the Veteran's complaint of depression.  It was noted that he was attending group therapy sessions on a regular basis.  

Based on this evidence, the December 2005 rating decision on appeal granted service connection for PTSD, rated 50 percent, effective January 30, 2004.  

A July 2006 Attending Physician's Statement report from the Illinois Department of Human Services notes the Veteran suffered from severe PTSD symptoms including, severe anxiety and depression, poor concentration, low energy, irritability, and poor motivation.  It was noted that he was unable to cope in stressful situations or engage in interpersonal relationships, reflecting marked limitations.  

On July 2007 VA psychiatric examination, the Veteran reported he has recurrent recollections of service in Vietnam.  On mental status examination, he was oriented to person, place and time.  He spoke clearly and his answers were coherent and relevant.  His affect was congruent, and his mood was irritable.  He denied suicidal or homicidal ideation, and also denied delusions or hallucinations.  His memory for recent and remote events was good.  There was no impairment of thought process, social functioning, or normal activities of daily living.  It was noted there had been no major changes in frequency, severity, or duration of symptoms, or remissions, since the last examination.  The GAF score assigned was 58.  

A May 2008 VA psychiatric report noted the Veteran continued to have financial struggles and to experience multiple PTSD symptoms.  It was also noted his sleep was erratic, and his appetite and energy varied.  There was no suicidal or homicidal ideation, intent, or plan.  His judgment was fair.  A GAF score of 40 was assigned.  

January 2009 to October 2010 VA treatment records include an April 2009 pain clinic report noting the Veteran was alert and oriented times three, but with rambling speech and tangential thought pattern.  An April 2009 pulmonary consult report notes that the Veteran had pronounced depression, but no suicidal or homicidal ideation.  He reported he had less motivation to do things than he used to have.  An April 2009 psychiatry report shows a GAF score of 48.  A July 2009 general medicine report notes the Veteran lived alone (but was sexually active with one female partner).  A December 2009 psychiatry report reflects that the Veteran continued to experience PTSD symptoms and mild depressive symptoms.  There was no evidence of suicidal or homicidal intent, ideation, or plan, or of psychosis.  An October 2010 psychiatric report indicates the Veteran was unable to work due to various medical and psychiatric problems.  He continued to experience nightmares and had anxiety.  His judgment was fair.  There was no suicidal or homicidal intent, ideation, or plan.  

In a July 2009 letter Dr. J.R. opines that the Veteran is unable to fulfill the duties of work, secondary to his chronic pain and multiple medical problems (unspecified).  

A January 2010 letter by Dr. M.E.W. relates that the Veteran has been under her outpatient care for many years.  She reported that he suffers from recurrent MDD, and multiple medical problems, and that his current GAF score was 48.  She opined he is totally disabled and unable to work.  

On December 2010 VA psychiatric examination, the Veteran reported he suffers from flashbacks, repeated frequent unwanted memories, and recollections, images, and nightmares of the Vietnam war, and was anxious and depressed.  It was noted that he has been isolating himself; had never married, lived alone, and had very limited social activity.  On mental status examination, he was alert and oriented to time, place and person.  His affect was depressed, and his mood was anxious.  He denied suicidal or homicidal ideation, plan, or impulse.  His judgment was intact, but his insight was limited.  His memory was decreased.  There was no impairment of thought process, social functioning or normal activities of daily living.  It was noted that there has been no major change in frequency, severity or duration of his symptoms or remissions since the last VA examination.  The diagnosis was chronic PTSD.  The GAF score assigned was 47.  

A January 2011 addendum to the VA psychiatric examination report included an opinion that the Veteran's primary Axis I diagnosis is chronic PTSD, and has no additional separate psychiatric diagnoses.  While he suffers from anxiety and depression, those feelings are symptoms and should be considered part of the PTSD and not separate conditions.  

On March 2011 VA psychiatric examination, it was noted that the Veteran's treatment included seeing a psychiatrist, attending PTSD group therapy, and taking medication to help him sleep and for anxiety.  On mental status examination, he was oriented to person, place and time.  He spoke clearly and his answers were coherent and relevant.  He denied suicidal or homicidal thoughts, and also denied hallucinations and delusions.  His memory for recent and remote events was good.  There was no evidence of impairment of thought process, social functioning or normal activities of daily living.  It was noted that he could not maintain employment; it was also noted that he can do desk work.  The examiner noted that there had been no major change in frequency, severity or duration of PTSD symptoms or remissions since the last examination.  The diagnosis was chronic PTSD.  A GAF score of 55 was assigned.  

At the September 2011 Travel Board hearing, the Veteran's representative argued that his PTSD should be rated 70 percent (transcript, p. 9).  The representative cited several records as supporting an increased rating, including the above-mentioned July 2009 letter by Dr. J.R. and the January 2010 letter by Dr. M.E.W.  

The Board notes that the Veteran's medical records reflect nonservice-connected Axis I diagnoses of MDD and anxiety disorder.  However, as a VA examiner has opined (in January 2011) that the Veteran's anxiety and depression are merely symptoms of his service-connected PTSD, and there is no evidence to the contrary, the Board will attribute all psychiatric signs and symptoms to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  

The Board finds that the disability picture presented by the Veteran's PTSD is one best characterized as manifested by symptoms of depression and anxiety, sleep impairment, disturbances of motivation and mood, intrusive recollections of Vietnam, concentration difficulty, irritability, and social isolation/detachment from others, resulting in occupational and social impairment with deficiencies in most areas.  

The Board finds no reason to question the credibility of the Veteran's accounts, particularly as they are entirely consistent with reports by his treating mental health personnel and VA examiners.  Significantly, his GAF scores have ranged as low as 40, signifying major symptoms or major difficulty in social, occupational, or school functioning.  While the symptoms (and GAF scores assigned0 have fluctuated somewhat, there is no well-defined period of sustained improvement (which would warrant a "staged" rating less than 70 percent).  As the symptoms described meet the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.  

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifested at any time during the evaluation period.  At no time was it shown that he had total occupational and social impairment, due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; such symptoms are not shown.  The Board notes that the evidence of record includes physicians' opinions that the Veteran is unable to work due to various (service-connected and nonservice-connected) medical problems.  The matter of entitlement to a TDIU rating is addressed in the remand below.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 40 to 58 reflect moderate symptoms to major impairment, and are consistent with a no more than 70 percent rating.  

Finally, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b) at this time.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

A 70 percent (but no higher) rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.  


REMAND

Regarding the Veteran's earlier effective date claim, the effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The November 2006 rating decision on appeal granted service connection for hemorrhoids, effective November 23, 1984 (the date of claim), based on a finding of clear and unmistakable error (CUE) in a March 1985 rating decision; it assigned "staged" ratings of 0 percent prior to April 8, 1999 (the date of a VA examination that found external and internal hemorrhoids with redness and thrombosis) and 10 percent from that date.  An August 1991 operative report from St. Joseph Hospital shows the Veteran underwent an anoscopy and banding of internal hemorrhoids.  Treatment records leading up to, and following the procedure are not associated with the Veteran's claims file.  As such records are likely to contain information regarding the status of the Veteran's hemorrhoids during the appeal period, they are essential for a clear disability picture, and must be secured.  

Updated VA treatment records are also pertinent to the matters at hand.  The most recent VA records in the claims file are dated in October 2010.  Records of any subsequent VA treatment are constructively of record and must be secured.  

Regarding the Veteran's claim for an increased rating for hemorrhoids, such disability is rated under 38 C.F.R. § 4.114, Code 7336, which provides for a 10 percent rating when there are large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The schedular criteria under Code 7336 are in the conjunctive, i.e., both persistent bleeding and either anemia or fissures must be shown for the criteria for a 20 percent rating to be met.  

When VA determines an examination or opinion is warranted, it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, on the recent VA examination to evaluate the Veteran's hemorrhoids, in March 2011, the examiner found moderate internal hemorrhoids, with evidence of blood and staining in the undergarments with stool and blood (and the Veteran was wearing an adult absorbent undergarment).  The examiner did not address whether there was evidence of secondary anemia and/or fissures.  Consequently, the Board finds the examination inadequate, and that another proctology examination to assess the Veteran's hemorrhoid is necessary.  

In addition, the Board notes that in June 2006 the Veteran underwent an anoscopy and banding of internal hemorrhoids.  Findings included non-thrombosed internal and external hemorrhoids.  Treatment records suggest he also underwent anoscopies and banding of internal hemorrhoids in January 2007 and/or February 2008.  Copies of the operative reports are not of record, are essential for a clear disability picture of the hemorrhoids, and must be secured.  

Regarding the claim seeking an increased rating for chloracne, such disability is rated under 38 C.F.R. § 4.118, Code 7829, which provides a 0 percent rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 20 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  

The most recent VA examination to ascertain the current severity of the Veteran's chloracne was in March 2011, when it was noted that he has had severe scarring and has undergone chemical peels and dermabrasion, and uses numerous topical medications.  He reported he continues to get active lesions, at least one lesion per day is visible on his face, described as reed, painful and deep.  On physical examination, there was pitting, skin-colored scarring on his face, with one active erythematous papule at the left cheek.  The examiner opined that less than one percent of the entire body and of exposed areas was affected.  It was indicated there was no evidence of comedones, pustules, superficial cysts or deep inflamed nodules or pus-filled cysts.  The examiner indicated that since there was no disfigurement, color photos were not obtained.  The Board finds the examination is inadequate, as the area of involvement remains somewhat unclear.  The opinion that there is involvement of less than 1 percent of exposed areas appears inconsistent with a February 2006 VA treatment record noting that the face and neck had greater than 60 percent involvement of scarring from acne, and those two reports must be reconciled.  In addition, the examiner's finding that there was pitting, skin-colored scarring suggests disfigurement, contrary to the conclusion that there was no disfigurement (and such finding and conclusion must also be reconciled).  

The regulations pertaining to evaluations of skin disabilities were amended in October 2008, during the pendency of this appeal.  The Board notes that the regulatory changes apply only to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Neither exception applies in this case; however, as it is assumed that Veteran seeks review under the revised criteria if such prove more favorable, the regulatory changes should be considered on remand.  
The TDIU claim is inextricably intertwined with the increased rating claims, and consideration of the appeal in the matter must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter asking him to identify all providers of any treatment or evaluation he has received for hemorrhoids since November 23, 1983 (records of which are not already associated with the claims file), and provide any releases necessary for VA to obtain records of such private treatment or evaluation.  Of particular interest are records from St. Joseph Hospital.  The RO should obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  If any private records sought are not received, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that such records are received.  The RO should specifically obtain updated records of all VA treatment the Veteran has received for hemorrhoids since October 2010, as well as the operative reports of anoscopy and hemorrhoid banding in January 2007 and in February 2008.   

2. The RO should then arrange for the Veteran to be scheduled for a proctology examination to determine the current severity of his service-connected hemorrhoids.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  All manifestations (specifically including the presence or absence of persistent bleeding, fissures, anemia) and functional limitations due to the hemorrhoids should be described in detail, and the examiner must explain the rationale for all opinions.  

3. The RO should also arrange for the Veteran to be examined by a dermatologist to assess his service-connected chloracne.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must describe the manifestations/extent of involvement of the disability in detail, to include: (a) What percentage of exposed areas  is affected by the chloracne (the examiner is also asked to review the reports of the 2006 and 2011 VA examinations noted above, and to comment on the discrepancy found on comparison of the area of involvement noted on those two examinations). and (b) identify any (and all) characteristics of disfigurement (outlined in Note 1 following Diagnostic Code 7800) found on the Veteran's face and neck.  The examiner must explain the rationale for all opinions given.  

4. The RO should then readjudicate the claims on appeal (to include consideration of the possibility of "staged" ratings, if warranted, and of the 2008 amendments to the skin rating  criteria), and TDIU in light of all development ordered above.  If any claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


